DETAILED ACTION

Claim Status
Claims 1, 5-23 is/are pending.
Claim 1, 5-12, 21-23 is/are rejected.
Claims 13-20 is/are withdrawn from consideration.
Claims 2-4 is are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Applicant’s Election
Claims 13-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement mailed 09/08/2021 in the reply filed on 11/02/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 	
 	YOSHII ET AL (US 2019/0224821),
	in view of TAKEDA ET AL (US 6,200,680),
	and in view of MEYER ET AL (US 2007/0297998),
	and in view of RADIATION: ULTRAVIOLET (UV) RADIATION.
 	YOSHII ET AL ‘821 discloses coating compositions comprising:
(a) 100 parts by mass of a curable resin (e.g., polyurethane resins, etc.);

(b) 0.1-50 parts by weight of inorganic core-shell microparticles with an average particle size of 1-200 nm, wherein the inorganic core-shell particles comprise a titanium oxide-based core and a silicon oxide shell;

(c) optional additives, such as:

(i) additional UV-blocking and shielding additives (e.g., metal oxide particles such as zinc oxide, etc.);

(ii) antioxidants (e.g., 2,6-di-t-butyl-4-methylphenol, etc.); etc.

The resulting coatings exhibit significant absorption at wavelengths less than 300 nm. The coatings are applied to the surface(s) of articles (e.g., plastics, wood, ceramics, glass, metals, etc.) to produce coated articles, wherein the coatings are resistant to yellowing and maintain high transparency after exposure to UV radiation. (entire document, e.g., paragraph 0024-0028, 0034-0040, 0073, 0134-0135, 0138-0150, 0159, 0163, etc.)
	TAKEDA ET AL ‘680 discloses that it is well known in the art to utilize composite particles with particle sizes as low as 100 nm (or alternatively as low as 1 nm) (corresponding to the recited “nanoparticles”), wherein the composite particles comprise:
(a) zinc oxide;
(b) a polymer (e.g., fluoropolymers, polyamides, etc.).
The composite particles provide high transmittance in the visual region and high UV-absorbing properties, and are useful in coating composition  (e.g., polyurethane-based coatings, etc.), in particular transparent and semi-transparent coatings, wherein the composite particles can be effectively used in amounts of 0.1-99 wt% based on the total solids of said coatings.  The reference further discloses that in addition to UV-cutting (i.e., UV-blocking) properties, the composite particles also exhibit infrared (IR) blocking properties and/or useful anti-microbial properties. (line 1-30, col. 1; line 37-50, col. 5; line 65, col. 9 to line 8, col. 10; line 63-64, col. 10; line 6-28, 49-65, col. 11; line 41-53, col. 12; line 43-44, col. 14; line 40-47, col. 26; line 5-20, 40-58, col. 27; line 23-34, col. 30; line 56-62, col. 31; line 9-20, col. 43; line 38-45, col. 44; line 1-15, col. 45; line 54, col. 53 to line 1-25, col. 54; line 54, col. 57 to line 3, col. 68; line 12, col. 68 to line 12, col. 69; line 40, col. 69 to line 31, col. 70; etc.)
	MEYER ET AL ‘998 provides evidence that it is well known in the art that nano-scale (e.g., 10-100 nm) zinc oxide particles are visually transparent and provides useful UV absorption and blocking properties over the entire UV range (i.e., UVA, UVB, UVC). (paragraph 0007, etc.)
 	RADIATION: ULTRAVIOLET (UV) RADIATION provides evidence that ultraviolet radiation range from 100-400 nm and are typically divided into three bands, with UVC corresponding to 100-280 nm and UVB corresponding to 280-315 nm. (page 2, etc.)
	Regarding claims 1, 8, 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known UV-absorbing polymer-containing nano-scale composite particles containing fluoropolymers or polyamide resins as disclosed in TAKEDA ET AL ‘680 as additional UV-absorbing particles in the coatings of YOSHII ET AL ‘821 in order to produce durable, weather-resistant UV-blocking transparent protective coatings for articles, wherein the nano-scale composite particles of TAKEDA ET AL ‘680 also optionally provide other desirable performance-enhancing properties (e.g., anti-microbial characteristics; optional light-diffusing effects for specific decorative or aesthetic designs; etc.).
 	Further regarding claim 1, since: (i) YOSHII ET AL ‘821 does not indicate that the curable resin component provides any significant degree of UV-absorption; (ii) MEYER ET AL ‘998 discloses that zinc oxide is an effective UV-absorbing material throughout the entire UV range, including the UVC and UVB ranges; and (iii) RADIATION: ULTRAVIOLET (UV) RADIATION) provides evidence that UVC has a range of 100-280 nm and UVB has a range or 290-315 nm; the Examiner has reason to believe that the zinc oxide-containing composite particles of TAKEDA ET AL ‘680 are capable of exhibiting significant UV absorption properties in at least the UVC (100-280 nm) and the UVB (290-315 nm) ranges, as evidenced by MEYER ET AL ‘998 and RADIATION: ULTRAVIOLET (UV) RADIATION) as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594. 
	Regarding claims 5-6, one of ordinary skill in the art would have incorporated an effective amounts of known performance-enhancing additives including an additional organic antioxidant (e.g., a phenolic-based antioxidant, etc.) with at least some UV-absorbing or UV-blocking properties into the coatings of YOSHII ET AL ‘821 in order to further enhance the UV-resistant and weather-resistant characteristics of the cured coating.
 	Regarding claim 7, one of ordinary skill in the art would have utilized known and/or commercially available crosslinkable polyurethane binders (e.g., aliphatic polyurethanes, etc.) as the curable resin component in the coatings of YOSHII ET AL ‘821 in order to obtain durable and/or attractive coatings for specific applications (e.g., outdoor structures and/or fixtures).

Claims 7, 9-12, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 	
 	YOSHII ET AL (US 2019/0224821), in view of TAKEDA ET AL (US 6,200,680), and in view of MEYER ET AL (US 2007/0297998), and in view of RADIATION: ULTRAVIOLET (UV) RADIATION,
		as applied to claims 1, 5-8, 23 above,
	and further in view of VASTA (US 4,307,000),
	and further in view of STEELE ET AL (US 2017/0164734).
 	VASTA discloses that it is well known in the art to use crosslinkable aliphatic polyurethane as binder for coating compositions (in combination with known coating or paint components) in order to produce attractive, durable, weather-resistant coatings (e.g., clear coat finishes, colored coatings, etc.) for metal or plastic substrates which are curable at ambient temperatures.  (line 25-63, col. 1; line 8-21, 30-48, col. 3; line 7-40, col. 4; etc.)
 	STEELE ET AL ‘734 disclose outdoor structures comprising fixtures exposed to weather (e.g., countertops, sinks, faucets, cabinet doors, cabinet handles, drawer handles, etc.). (Figure 16A-16C; paragraph 0084, etc.) 
	Regarding claims 7, 9-12, 21-22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilized known and/or commercially available curable aliphatic polyurethane binders as disclosed in VASTA as the curable resin component in the coatings of YOSHII ET AL ‘821 which further contain nano-scale composite particles as disclosed in TAKEDA ET AL ‘680 in order to obtain durable and/or attractive coatings for specific applications (e.g., outdoor structures and/or fixtures, etc.).
	Further regarding 9-12, 21-22, one of ordinary skill in the art would have applied the weather-resistant coatings of YOSHII ET AL ‘821 to fixtures subjected to outdoor weather conditions for substantial periods of time as disclosed in STEELE ET AL ‘734 in order to provide durable protective coatings for said outdoor structures and fixtures.
	Further regarding claim 9, since: (i) YOSHII ET AL ‘821 does not indicate that the curable resin component provides any significant degree of UV-absorption; (ii) MEYER ET AL ‘998 discloses that zinc oxide is an effective UV-absorbing material throughout the entire UV range, including the UVC and UVB ranges; and (iii) RADIATION: ULTRAVIOLET (UV) RADIATION) provides evidence that UVC has a range of 100-280 nm and UVB has a range or 290-315 nm; the Examiner has reason to believe that the zinc oxide-containing composite particles of TAKEDA ET AL ‘680 are capable of exhibiting significant UV absorption properties in at least the UVC (100-280 nm) and the UVB (290-315 nm) ranges, as evidenced by MEYER ET AL ‘998 and RADIATION: ULTRAVIOLET (UV) RADIATION) as recited in claim 9, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594. 
 	Regarding claim 10, since YOSHII ET AL ‘821 does not indicate that the curable resin component provides any substantial degrees of UV-absorption (i.e., the desired UV-blocking effects of the coatings are all attributed to additives, such as the various disclosed metal oxide-containing particles, etc.); the Examiner has reason to believe that the curable resin component  of YOSHII ET AL ‘821 (e.g., polyurethane resins, etc.) are effectively “transparent” to UV radiation in the UVC range as recited in claim 10; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claims 21-22, one of ordinary skill in the art would have incorporated an effective amounts of known performance-enhancing additives including an additional organic antioxidant (e.g., a phenolic-based antioxidant, etc.) with at least some UV-absorbing or UV-blocking properties into the coatings of YOSHII ET AL ‘821 in order to further enhance the UV-resistant and weather-resistant characteristics of the cured coating.

Response to Arguments
Applicant’s arguments filed 05/09/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 05/09/2022.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	LAUNAG ET AL (US 2010/0034857) disclose UV-absorbing nano-scale composite particles containing polymers.
	WISHART (US 2005/0103321) and CARTWRIGHT (US 2008/0163862) and SINGLAK ET AL (US 2013/0113343) and BROWNING (US 2018/0104756) disclose permanent outdoor structures containing fixtures (e.g., cabinetry, sinks, faucets, etc.).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 17, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787